           Case 1:21-cv-02655-LGS Document 16 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 GLOBAL GAMING PHILIPPINES, LLC,                               :
                                              Plaintiff,       :
                                                               :      21 Civ. 2655 (LGS)
                            -against-                          :
                                                               :            ORDER
                                                               :
 RAZON JR., et al.,                                            :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 31, 2021, Plaintiff filed an emergency motion for a temporary

restraining order restraining Defendants from the removal, transfer or other dissipation of a

mobile assert -- Gulfstream 450, tail number N818KE (the “Wyoming Gulfstream”) -- pending a

motion for turnover. Dkt. Nos. 10-12. It is hereby

        ORDERED that Defendants show cause before this Court, on April 2, 2021, at 11:30

a.m., why a temporary restraining order should not be issued pursuant to Federal Rule of Civil

Procedure 65, temporarily prohibiting Defendants from (1) directly or indirectly, transferring,

moving, using, interfering with or otherwise changing the location of the Wyoming Gulfstream

from Newark International Airport, or taking any steps to facilitate, request, direct or allow its

transfer, movement, use, interference with or change of location from Newark International

Airport, unless and until otherwise ordered by this Court and (2) directly or indirectly, selling,

transferring, pledging, assigning, liquidating, setting off, hypothecating, or otherwise

encumbering or disposing of the Wyoming Gulfstream or any portion thereof, or taking any steps

to in any way impair, abridge, modify, relinquish, waive or amend Defendants’ rights, interests,

ownership, and possession of, in and to the Wyoming Gulfstream, and in the event that the

Wyoming Gulfstream has been moved from Newark International Airport between the time
          Case 1:21-cv-02655-LGS Document 16 Filed 03/31/21 Page 2 of 2




Defendants first receive notice of Plaintiff’s Motion for Order Restraining Defendants from

Removal, Transfer or Other Dissipation of Mobile Asset Pending Turnover and the time this

Order is issued, (3) requiring Defendants to return the Wyoming Gulfstream to this District. The

show cause hearing will be telephonic and will occur on the following conference line 888-

363-4749, access: 5583333. The time of the conference is approximate, but the parties shall be

prepared to begin at the scheduled time. It is further

       ORDERED that, by April 1, 2021, Plaintiffs shall serve a copy of this Order, as well as

their motion papers at Docket Nos. 10-12.

Dated: March 31, 2021
       New York, New York




                                                  2
